Citation Nr: 0910219	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A., Chapter 35.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 
1980.  The Veteran also had active service in the Army 
Reserves from February 2003 to January 2004 in support of 
Operation Enduring Freedom.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2005 and March 2007 
by the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

I.  Neck, Back, and Knee Disabilities

The Veteran in this case contends that he has neck, low back, 
and left knee disabilities that are related to service.  In 
particular, the Veteran asserts that he sustained these 
injuries during a slip-and-fall accident in July 2003.

The Board notes that the Veteran's claims of entitlement to 
service connection for neck, claimed as cervical spondylosis, 
and low back injuries were previously denied and are now 
final.  See March 2002 rating decision.  The United States 
Court of Appeals for Veterans Claims (Court) has found in the 
past that a new claim is generated where the Veteran claims 
that an injury occurred in different periods of service.  
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also 
Boggs v. Peake, 520 F.3d 1330 (2008) (finding that claims 
based on distinctly diagnosed injuries or diseases must be 
considered separate and distinct claims).  Here, the Board 
finds the Veteran's current neck and back claims to be a 
separate and distinct claims from the previously denied 
claims for neck and back injuries.  As such, new and material 
evidence is not required in this case.  See generally, 38 
C.F.R. § 3.156 (2008).

The evidence shows that the Veteran had low back disabilities 
prior to his service in the Army Reserves from February 2003 
to January 2004 in support of Operation Enduring Freedom.  
The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in September 2001.  He reported a ten-year 
history of cervical spine pain.  The impression was 
degenerative joint disease and left C6-7 herniated nucleus 
pulposis (HNP) with compression of the left side of the 
thecal sac with severe narrowing of the left neural foramina 
at C6-7 and left C3-4 small HNP with mild compression of left 
C3-4 neural foramina; mild narrowing of the neural foramina 
at C3-6 (as seen on an April 2001 private computed tomography 
(CT) scan).  X-rays taken at that time showed diffuse 
osteopenia, narrowing of the neural foramina at the right 
side of the spine, specifically at C2-4, and degenerative 
disc disease of the lower cervical spine.   

A private magnetic resonance imaging (MRI) scan administered 
in September 2001 also showed evidence of herniated lumbar 
discs at L4-S1 and loss of lumbar lordosis.

The Veteran was also afforded a VA C&P examination in May 
2005.  The examiner noted that the Veteran's "discogenic 
disease" of the cervicolumbar spine existed prior to the 
July 2003 slip-and-fall accident and that these disabilities 
were neither caused by nor the result of the in-service slip-
and-fall accident.  

However, the examiner failed to express an opinion as to 
whether there was a permanent increase in the severity of the 
underlying pathology associated with the neck and low back 
disabilities which occurred during service as a result of the 
July 2003 in-service accident.  In light of the deficiencies 
described above, the Board finds the May 2005 VA C&P 
examination inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996) (finding that where a 
medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the report 
as inadequate for evaluation purposes).  Thus, the RO should 
schedule the Veteran for a VA orthopedic examination to 
obtain an opinion as to whether the Veteran's neck and low 
back disabilities were aggravated by the July 2003 in-service 
incident.

With regard to the left knee, the Board notes that in 
November 2003 the Veteran reported left knee pain after a 
fall in July 2003.  The examiner noted that there was mild 
crepitance but no effusion.  The assessment was suspected 
left patello femoral syndrome, rule out osteoarthritis.  In 
December 2003, it was noted that the Veteran appeared 
clinically to have left knee early osteoarthritic changes in 
the form of chondromalacia patella and medial hamstring knee 
insertion.  Physical examination had revealed pain over the 
left medial knee insertion of hamstrings, medial joint line 
patellar crepitance, but no warmth or effusion to palpation.  
The Veteran had full active and passive range of motion.  
MSR's of the left knee were 2+ and strength was 5/5.  A VA 
compensation and pension examiner opined in May 2005 that the 
Veteran had mild arthritis of the left knee and that 
arthritis does not develop during such a short period of 
service but rather that it was due to the natural process of 
aging.  In light of the findings in service, an additional 
opinion is necessary to address whether arthritis pre-existed 
service and, if so, whether it was aggravated thereby. 

Associated with the Veteran's claims file is evidence which 
showed that he received Social Security Disability benefits 
for an unidentified condition.  Thus, the RO should contact 
the Social Security Administration (SSA) and/or other 
appropriate Federal agency and request a complete copy of any 
and all adjudications and the records underlying the 
adjudications for Social Security Disability benefits.  If no 
such records exist, information to that effect should be 
included in the claims file.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from February 15, 2007 to the present.

II.  Dependents' Educational Assistance (DEA) Benefits

The Veteran also asserts in this case that he is entitled to 
DEA benefits.  The child or a surviving spouse of a veteran 
is eligible for educational assistance benefits under 38 
U.S.C.A., Chapter 35 where the Veteran was (1) discharged 
from service under conditions other than dishonorable, or 
died in service; or (2) has a permanent total service-
connected disability; or (3) a permanent total service-
connected disability was in existence at the date of the 
veteran's death; or (4) died as a result of a service-
connected disability. 38 C.F.R. § 3.807(a) (2008).

In this case, the Veteran had an honorable discharge from the 
United States Army and/or Army Reserves.  He is also service-
connected for the following disabilities: recurrent major 
depressive disorder (40 percent disabling from January 31, 
2004); flexion contracture of the third, fourth, and fifth 
metacarpals, right hand (20 percent disabling from January 
10, 1980); diabetes mellitus (20 percent disabling from 
January 9, 2004); impingement syndrome of the distal 
supraspinatus tendon, left shoulder (20 percent disabling 
from July 24, 2006); post-traumatic headaches (10 percent 
disabling from January 31, 2004); peripheral neuropathy, left 
upper extremity (10 percent disabling from September 22, 
2005); peripheral neuropathy, right upper extremity (10 
percent disabling from September 22, 2005); peripheral 
neuropathy, left lower extremity (10 percent disabling from 
September 22, 2005); peripheral neuropathy, right lower 
extremity (10 percent disabling from September 22, 2005); 
hearing loss (non-compensable disability from January 10, 
1980); allergic rhinitis (non-compensable disability from 
January 10, 1980); and scar, residuals of left wrist cyst 
(non-compensable disability from January 10, 1980).  The 
Veteran's combined disability evaluation  for compensation 
purposes is 80 percent, effective September 22, 2005.  
Effective May 13, 2005 the Veteran was also awarded a total 
disability rating based on individual unemployability (TDIU).  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In this case, the Veteran should 
be scheduled for a VA examination to determine whether the 
Veteran has a "permanent and total" service-connected 
disability.  The term "total disability permanent in 
nature" means any disability rated total for the purposes of 
disability compensation which is based on an impairment 
reasonably certain to continue throughout the life of the 
disabled person.  See 38 U.S.C.A. § 3501(8) (West 2002).

Also associated with the Veteran's claims file is a private 
inpatient psychiatric treatment report dated August 2004.  
This document, along with other documents of record, is 
written in Spanish and the Board requests that these 
documents be translated to English (with a translated copy 
included in the claims file).  For the sake of efficiency and 
in an effort to better serve the Veteran, the Board also asks 
that any evidence obtained as a result of this remand be 
written in English and/or translated from Spanish to English 
prior to being associated with the Veteran's claims file.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from February 15, 2007 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms.

2.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Disability benefits.  If no such records 
exist, information to that effect should 
be included in the claims file.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA orthopedic examination.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

As discussed above, the Veteran had neck 
and low back disabilities that preexisted 
his period of service in the Army 
Reserves.  Thus, the examiner is asked to 
indicate whether there is a permanent 
increase in the severity of the underlying 
pathology associated with the neck and low 
back disabilities which occurred during 
service, and in particular, as a result of 
the July 2003 in-service slip-and-fall 
accident.  If the examiner answers this 
question affirmatively, the examiner is 
then asked to express an opinion as to 
whether the increase in severity is due to 
the natural progress of the disease.  If 
the examiner determines that the Veteran's 
neck and low back disabilities did not 
increase in severity during service, the 
examiner should indicate as such.  The 
examiner must provide a complete rationale 
any stated opinion.

The examiner should also assess the 
Veteran's left knee disability and set 
forth all conditions found.  Specifically, 
does the Veteran currently have patello 
femoral syndrome and/or chondromalacia 
patella?  If so, is the currently 
diagnosed disability at least as likely as 
not (a probability of 50 percent or 
greater) a continuation of the conditions 
noted in service?  If not, is the 
currently diagnosed disability at least as 
likely as not (a probability of 50 percent 
or greater) related to service?  Also, 
does the Veteran have osteoarthritis of 
the left knee and, if so, did it pre-exist 
the Veteran's period of service from 
February 2003 to January 2004?  In that 
regard, it is noted that crepitation of 
the Veteran's knee was noted in service in 
November 2003  and December 2003.  If 
osteoarthritis did pre-exist, the examiner 
should fully explain the rationale for the 
opinion and also opine as to whether the 
pre-existing condition was aggravated 
(permanently worsened) by service or 
whether any permanent worsening was due to 
the natural progress of the disease.  If 
the condition did not pre-exist, the 
examiner should provide an opinion as to 
etiology, specifically, was osteoarthritis 
at least as likely as not (a probability 
of 50 percent or greater) incurred during 
military service.  The examiner should 
also fully assess the right knee as any 
material differences between the knees may 
assist with responses to the questions 
posed in this paragraph.   

4.  The Veteran should also be afforded a 
VA examination to assess whether the 
Veteran's service-connected disabilities 
are reasonably certain to continue 
throughout the Veteran's life.  In that 
regard, the examiner is specifically 
requested to opine as to whether the 
severity of the Veteran's major 
depression, diabetes mellitus, peripheral 
neuropathy of the upper and lower 
extremities, flexion contracture of the 
third to the fifth metacarpals of the 
right hand, the left shoulder condition, 
and post-traumatic headaches are expected 
to continue throughout the Veteran's life.   
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
examiner must provide a complete rationale 
for any stated opinion.

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

